El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Como introducción a este caso liaremos un resumen de la opinión de la corte inferior en la siguiente forma: Fidel G-erena, como defensor de la menor María Eladia González, conocida por Bosa González, instó demanda en la Corte de Distrito de Aguadilla contra Bartolo Suau, a fin de que dicha corte declarara a dicha María Eladia González hija natural reconocida de Dolores González y Bartolo Suau; que dicha demanda decía que la citada menor María Eladia Gon-zález nació en Puerto Eico el primero de marzo de 1906, siendo hija natural de Dolores González, a cuyo nombre no se había presentado la demanda porque ella tenía intereses opuestos a su citada hija; que el demandado Bartolo Suau durante la concepción y parto de la niña mencionada sos-tuvo relaciones carnales con la madre de ésta y como con-secuencia de dichas relaciones nació la referida niña; que el demandado y la madre de la menor vivieron bajo un mismo techo y en concubinato y que ambos estaban en apti-tud legal y sin impedimento alguno para contraer matrimo-nio, por ser solteros.
Entonces seguía una relación de algunos de los actos y *172de la conducta del demandado mediante los cuales se alegaba el reconocimiento, alegándose también en la demanda que el demandado se babía negado a reconocer a dicba menor a pesar de los esfuerzos tendientes a ese fin. También babía una relación de las súplicas de la demanda. La corte en-tonces exponía la contestación general del demandado y ba-cía constar que el caso fué debidamente oído, citando luego el artículo del Código Civil aplicable al caso. La niña na-ció en 1906 y por consiguiente el artículo 189 del Código Civil, según regía entonces, es aplicable, como sigue (Esta-tutos Revisados de 1902, pág. 884):
“El padre está obligado a reconocer al hijo ilegítimo en los ca-sos siguientes:
“1. Cuando exista escrito suyo indubitado en que expresamente reconozca su paternidad.
“2. Cuando pública o privadamente le tenga por bijo suyo o le baya llamado tal en conversación o se ocupe de su educación y sos-tenimiento.
“3. Cuando la madre fué conocida viviendo en concubinato con el padre al tiempo del embarazo o nacimiento del hijo, o cuando éste haya nacido llevando sus padres relaciones amorosas.”
La corte resolvió que el caso debía regirse por los inci-sos 2 y 3 de dicho artículo. Luego seguía un resumen de la cita hecba por esta corte en el caso de Montalvo v. Montalvo, 25 D.P.R. 858, de la decisión de la Corte Suprema de ■España de junio 26, 1903, al efecto de que la posesión del estado de bijo natural “consiste en el concepto público en que es tenido un bijo en relación a su padre natural, cuando este concepto se forma por actos directos del mismo padre o de su familia, demostrativos de un verdadero reconoci-miento perfectamente voluntario, libre y espontáneo, puesto que el referido cuerpo legal no autoriza la pesquisa de la paternidad, salvo lo dispuesto en el Código Penal, ni im-pone consiguientemente tal reconocimiento contra la volun-tad del padre, sin que aparte de esto sea preciso se haga tan ostentosamente como si fuera un hijo legítimo, habida *173cuenta de las ideas y consideraciones que puedan existir en las relaciones sociales; quedando por lo tanto la misión de los tribunales, dentro de esta - doctrina, reducida a apreciar en cada caso la índole, trascendencia y alcance de los actos de reconocimiento atribuidos al padre natural o a su familia.
“Que las circunstancias de cada caso son las que ban de determinar el alcance y trascendencia de los actos, significa-tivos y demostrativos de la posesión continua del estado de hijo natural.”
La corte citó el caso de Méndez v. Martínez, 24 D.P.R. 242, en el que se dijo:
. . . No creemos que es necesario para que exista un estado de concubinato que el hombre no deba tener otra residencia que la de la mujer .... semejante condición no es indispensable en. un estado de matrimonio ni lo era para un estado de concubinato. ’ ’
Entonces la corte de distrito dijo:
“En el presente caso hubo una prueba que no deja lugar a du-das en el ánimo del juzgador, de que Bartolo Suau, el demandado, tenía alquilada una habitación a Dolores González, y vivía con ella en concubinato y .que tal estado de cosas existía durante la concep-ción y parto de la menor María Eladia González, que estas relacio-nes fueron continuas, no habiéndose conocido otro hombre que no fuera el demandado viviendo con la madre de la demandante, du-rante la concepción y parto de dicha menor, y mucho antes y des-pués de los mismos, estando el demandado Bartolo Suau y Dolores González en aptitud legal y sin impedimento alguno para contraer matrimonio, por ser ambos de estado soltero.
“No cabe duda también que el demandado Bartolo Suau pagó los gastos de medicina y partera que asistió a la madre de la menor María Eladia González; y no cabe duda asimismo que Bartolo Suau se ocupaba de la niña o sea de la aquí demandante; la mandaba a buscar para estar con ella, le prodigaba sus besos y sus caricias, la admiraba “y la ayudaba,, y la trataba como su hija.
“El demandado presentó evidencia con el propósito de demos-trar que él no dormía en la misma casa, que la madre de la menor María Eladia, queriendo asimismo demostrar que él dormía en su propio establecimiento, y que comía en casa de un hermano en el pueblo de Lares.
*174“Está fuera ele toda discusión, puesto que la evidencia fué ro-busta en ese extremo, que Bartolo Suau visitaba casi todas las no-ches la casa que le tenía a su concubina Dolores González y que salía de ella a altas horas de la noche y por la mañana, entendiendo la Corte, que atendiendo todas las circunstancias de este caso, entre ellas la de que el demandado no tenía un hogar propio, la prueba es suficiente para dejar establecido el concubinato.
“La circunstancia de que el demandado pudiera tener un dor-mitorio en su establecimiento, no es prueba concluyente de la evi-dencia de un hogar propio más, aun cuando el testimonio del testigo principal del demandado, un empleado de éste', quedó destruido en gran parte por sus propias manifestaciones.
“La Corte cree que se ha establecido en este caso que Bartolo Suau, el demandado, privadamente y públicamente también tenía a María Eladia, conocida por Rosa González, como hija suya y la lla-maba tal en sus conversaciones y se ocupaba de ella; y que Dolores González la anadre de la demandante fué conocida viviendo en con-cubinato con el demandado Bartolo Suau, al tiempo del embarazo y nacimiento de María Eladia, conocida por Rosa González.”
Del resumen anterior se desprende que si bien la corte de distrito llega a la conclusión de hecho de que Bartolo Suau dijo algo y realizó actos tendientes al reconocimiento de María Eladia González como hija suya, sin embargo, un examen de toda la opinión tiende a convencernos de que la corte dictó sentencia a favor del demandante fundándose en el hecho de que Bartolo Suau y Dolores González vivían en estado de concubinato. Los hechos del caso de Méndez v. Martínez, supra, eran mucho más fuertes. En dicho caso el padre putativo vivía prácticamente en vida marital con la madre de los supuestos hijos naturales. En el presente caso, aceptando como ciertas todas las declaraciones de los testigos del demandante, la prueba no demuestra nada semejante a un estado de vida marital. Hubo prueba tendiente a demostrar que Bartolo Suau pagaba el alquiler de la habitación ocupada por Dolores González; que la visitaba con mucha frecuencia, saliendo de la casa tarde en la noche o temprano en la madrugada, es decir, de 2 a 3 de la mañana. No hubo prueba de que él se quedara *175con ella toda una noche. No hubo prueba de que él comiera con ella. No bubo prueba de esa clase de vida en que un hombre y una mujer constituyen un bogar juntos sin haber sido unidos solemnemente por los lazos del matrimonio, y no hubo nada que se acercara siquiera a tal estado de co-sas. Se admitió y reconoció por la corte que aunque Bar-tolo Suau no tenía lo que puede llamarse un bogar, sin embargo, dormía en su propio establecimiento y comía con su hermano.
La ideq de un estado de concubinato, según indicamos en el caso de Medina v. Sucesión de Bird et al., 30 D.P.R. 158, es una relación similar o muy cercana al estado marital. Tal vez podría ser un poco menos que el estado marital y- estaríamos dispuestos a reconocer un concubinato, pero un estado de concubinato debe diferenciarse de una re-lación en que un hombre meramente mantiene una querida (mistress). Es cierto que Bartolo Suau pasaba muchas horas con Dolores González, pero no hallamos nada en la prueba que eleve la relación sostenida por Bartolo Suau con Dolores González a un estado de concubinato. Aunque uno o dos testigos llegan a tal conclusión, los autos no de-muestran nada parecido a que era de conocimiento público un estado de concubinato entre estas dos personas.
También hay la declaración de Bartolo Suau, a la que nos referiremos más tarde, en la cual él niega enfática-mente haber vivido en un estado de concubinato con nadie y su negativa está sostenida por las declaraciones de otras personas.
El inciso 2 del- artículo 189, supra, del Código Civil dice así:
“Cuando pública o privadamente le tenga por Rijo suyo o le haya llamado tal en conversación o se ocupe- de su educación y sos-tenimiento. ’ ’
La Corte Suprema de España y esta corte frecuente-mente han decidido que la prueba para demostrar tal estado *176de reconocimiento según se establece en dicho inciso, debe ser inerte. Admitiendo que Bartolo Suau ayudó a Dolores González al tiempo del nacimiento y la concepción de María Eladia González; que él jugaba con la niña y era cariñoso con ella y que ayudó basta cierto punto a mantenerla y otras cosas por el estilo, esto no constituye la prueba fuerte que la ley exige. La prueba no demuestra, directa o indirecta-mente de una manera suficiente, la intención de parte de Bartolo Suau de reconocer a María Eladia como bija suya.
Lo siguiente aparece en la página 58 de los autos:
“Las partes convinieron en que Bartolo Suau, el demandado en el presente caso, sentado en la silla de los testigos, liaría la siguiente declaración:
“ ‘Que su nombre es Bartolo Suau; que es mayor de edad, sol-tero, comerciante y vecino de Soller, Islas Baleares, España. Que a María Eladia González, conocida por Rosa, la conoció por habér- ' sela presentado en el año 1921 don Fidel Gerena y que le extrañó que le dijese que era su hija, pues nunca con anterioridad a esa fe-cha ni Fidel Gerena ni nadie le dió esa noticia. Que conoció a Dolores González. Que en el año 1906 él vivía en Lares, Puerto Rico; que vivía en su almacén con sus hermanos y empleados y que allí no vivía ninguna mujer, ni en concubinato ni en ningún concepto; que no tenía ninguna otra casa en Lares, ni jamás ha vivido en con-cubinato con persona alguna.’ ”
Aunque la corte tiene perfecto derecho a hacer caso omiso de esta declaración de Bartolo Suau si se convence por otra prueba que los hechos por él declarados eran dife-rentes a como él los expone, no obstante, esta declaración merece algún grado de consideración. Sus manifestaciones pueden ser impugnadas como erróneas pero su credibilidad no puede ser atacada en la forma en que se 'atacarían las de otros testigos. Quizás el erudito abogado del apelado creyó que el efecto sería distinto cuando permitió que esta declaración constara en récord; no obstante, aparece en los autos y hay que darle algún peso. Esta declaración tiende fuertemente a reducir el peso de las declaraciones de los testigos del demandante.
*177Tampoco hallamos que se pusiera jamás a Dolores Gon-zález en la silla de los testigos, ni se explicara su ausencia.
Toda la prueba, debidamente apreciada, es del todo con-sistente con una relación en que un hombre mantiene una querida (mistress) y es afectuoso con una niña tenida por ella contemporáneamente, pero no prueba suficientemente que de tales actos públicos o privados pueda inferirse la intención de reconocerla.

La sentencia apelada debe ser revocada y declararse sin lugar la demanda.

El Juez Presidente Señor del Toro no intervino en la resolución de este caso y el Juez Asociado Señor Hutchison disintió.